IN THE SUPREME COURT OF NORTH CAROLINA

                                2022-NCSC-58

                                 No. 126PA20

                               Filed 6 May 2022

STATE OF NORTH CAROLINA

              v.

ISIAH BOYD



     On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, No. COA19-543, 2020 WL 774113 (N.C. Ct. App. Feb. 18,

2020), finding no error in a judgment entered on 19 July 2018 by Judge Hugh B.

Lewis in Superior Court, Mecklenburg County. Heard in the Supreme Court on 21

March 2022.


     Joshua H. Stein, Attorney General, by Keith T. Clayton, Special Deputy
     Attorney General, for the State-appellee.

     Jason Christopher Yoder for defendant-appellant.


     PER CURIAM.

     DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.